        Case 2:20-cv-05681-CFK Document 41 Filed 08/19/21 Page 1 of 2


              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKLIN ARMORY                  :                           CIVIL ACTION
HOLDINGS INC., et al.,           :
             Plaintiffs,        :
                                :
        v.                       :
                                :
ROBERT JOSEPH GALLAGHER, et al., :                            NO. 20-cv-05681
            Defendants.          :

                                      ORDER

      AND NOW, this 19th day of August 2021, upon review of the Motion to

Withdraw as Counsel (ECF No. 39), it is hereby ORDERED that a RULE is

directed upon defense counsel, Richard P. Gilly, Esquire, Trevor J. Cooney, Jr.,

Esquire and Kate A. Sherlock, Esquire to show cause and to explain how this

Court is to proceed with pro se defendant in a complicated case of this nature.

A portion of the hearing will be ex parte and only include defense counsel and

client and the transcript will be sealed as to this portion and a portion of this Rule

to Show Cause will be filed under seal as well. Counsel for the Plaintiff shall

respond to the Motion within seven days and address the prejudice to it caused by

the expected delays attendant to a withdrawal and of facing a pro se defendant in

this type of case moving forward. A longer version of this Rule will be filed under

seal to be viewed by defense counsel only.

       The Rule to Show Cause Hearing is scheduled for Friday, October 1,

2021, at 11:00 a.m. before the Hon. Chad F. Kenney, in Courtroom 6A, 601
       Case 2:20-cv-05681-CFK Document 41 Filed 08/19/21 Page 2 of 2


Market Street, Philadelphia, PA 19106. There will be no stays or

continuances to the agreed upon scheduling order until the court makes a

determination on the motion to withdrawal.




                                         BY THE COURT:

                                         /s/ Chad F. Kenney

                                         CHAD F. KENNEY, JUDGE
